Citation Nr: 1630456	
Decision Date: 07/29/16    Archive Date: 08/04/16

DOCKET NO.  10-46 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD) evaluated as 50 percent disabling prior to October 12, 2011. 

2.  Entitlement to an increased rating for PTSD, evaluated as 70 percent disabling from October 12, 2011 to the present.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to October 11, 2011. 


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1965 to April 1969 and from July 1972 to June 1973.

This case is before the Board of Veterans' Appeals (Board) on appeal from April 2009 and April 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In the April 2009 decision, the RO reduced the Veteran's rating for PTSD from 50 percent to 30 percent, effective September 1, 2009.  Subsequently in April 2012, the RO increased the Veteran's rating for PTSD from 30 to 70 percent, effective October 12, 2011, and granted entitlement to TDIU as of the date of the increase.  Because the April 2012 increased rating for the Veteran's service-connected PTSD does not represent a complete grant of benefits sought, the increased rating claim for PTSD remained in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In February 2014, the Board overturned the RO's reduction in the Veteran's PTSD rating and continued the Veteran's PTSD at 50 percent prior to October 11, 2011.  The Board denied entitlement to an increased rating in excess of 70 percent after October 12, 2011 and entitlement to an earlier effective date for TDIU.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (the Court).

In August 2015, on the basis of a Memorandum Decision, the Court vacated the portions of the Board's February 2014 decision relating to PTSD and TDIU and remanded the matter to the Board for further action. 

The issue entitlement to a rating in excess of 70 percent from October 12, 2011 to the present is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to October 12, 2011, the Veteran's PTSD was characterized by occupational and social impairment with reduced reliability and productivity. 

2.  Service connection has been established for PTSD, rated as 50 percent disabling prior to October 12, 2011.  

3.  The Veteran's service-connected disability is not shown to preclude the Veteran from obtaining or maintaining gainful employment consistent with his educational background and work history.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for PTSD prior to October 12, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.16, 4.130, DC 9411 (2015).

2.  The criteria for entitlement to a TDIU prior to October 12, 2011 have not been met.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

VA's duty to notify was satisfied by a letter in September 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service and post-service treatment records, VA examination reports, and lay statements have been obtained.

Additionally, the evidence indicates that the Veteran receives benefits from the Social Security Administration (SSA) for a physical disability or disabilities.  In Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992), the United States Court of Appeals for Veterans Claims (Court) found that VA's duty to assist specifically included requesting information from other Federal departments.  The Court has further held that VA must obtain SSA records which may have a bearing on claims for VA benefits.  See Waddell v. Brown, 5 Vet. App. 454 (1993); Clarkson v. Brown, 4 Vet. App. 565 (1993); Shoemaker v. Brown, 3 Vet. App. 519 (1993).  The Board is aware that it need not obtain SSA records prior to determining that there is no reasonable possibility that such are relevant to the Veteran's claims for VA compensation.  See Golz v. Shinseki, 590 F.3d 1317, 1320-1321 (Fed. Cir. 2010).  In this case, the Veteran stated in a September 2003 correspondence and his December 2003 substantive appeal that he was receiving SSA compensation for low back arthritis.  Thus, the evidence suggests that the Veteran was granted SSA benefits for a physical disability prior to September 2003.  As such, the failure to request these records is not a material error. 

VA has associated with the claims folder records of the Veteran's VA outpatient treatment records, and he was afforded at least two VA examinations, one in November 2008 and one in January 2012, which are adequate because the examiners discussed his medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Veteran has not reported that his PTSD disability has worsened since the date of the latter examination.  A remand is thus not required solely due to the passage of time.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Based on the foregoing, VA has satisfied its duties to notify and assist under the governing law and regulations.  

I.  Increased Rating

The Veteran seeks a rating in excess of 50 percent prior to October 11, 2011 for the service-connected PTSD disability and in excess of 70 percent after October 11, 2011.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

Staged ratings must be considered, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  See also Fenderson v. West, 12 Vet. App. 119, 126 (1999) (applying this concept to initial ratings).  

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Veteran is competent to provide evidence of observable symptoms, including pain.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  See also Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.  His statements have been consistent with the medical evidence of record, and are probative for resolving the matters on appeal.

The regulations establish a general rating formula for mental disabilities. See 38 C.F.R. § 4.130 (2015).  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130  demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's disability that affect the level of occupational and social impairment. 

Under Diagnostic Code 9411, a 30 percent rating is assigned when a veteran's PTSD causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is assigned when a veteran's PTSD causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is assigned when a veteran's PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); or an inability to establish and maintain effective relationships.

A 100 percent rating is assigned when a veteran's PTSD causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name. 

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442.  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

Period until October 11, 2011

The RO assigned a 30 percent rating for the service-connected PTSD pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 in an April 2009 decision effective September 1, 2009.  The Veteran disagreed with the rating, the Board reversed the RO's decision, and the Board granted entitlement to a 50 percent rating prior to October 12, 2011 in a February 2014 decision.  The Veteran appealed to the Court and the Court remanded the issue of entitlement to a rating in excess of 50 percent for PTSD prior to October 12, 2011. 

The Veteran claimed in August 2009 that his PTSD had worsened and should be reevaluated.  

The Veteran's overall disability picture before October 2011 is consistent with a 50 percent rating for PTSD and not higher.  The Veteran has evidence of suicidal and homicidal intentions, but aside from this sole criterion, the Veteran's symptoms are consistent with a 50 percent rating.  The Veteran has difficulty maintaining relationships, but the evidence of his over 20 year marriage and strong relationship with his daughter show that he does not have an inability to maintain relationships.  Further, the Veteran generally presented to his doctors without little evidence of psychosis, delusions, or poor appearance and hygiene.  The Veteran was generally logical in his thought process and normal in his speech patterns.  Overall, the Veteran's disability picture prior to October 2011 is more consistent with a 50 percent rating. 

A treatment note from psychotherapy in October 2008 indicates that the Veteran was talkative, said he had been doing ok, had been fishing and reading, was restless and fidgety, was alert and cooperative, was not psychotic, and did not pose safety issues. 

The Veteran was examined by a VA examiner in November 2008.  This VA examiner noted that he reviewed the Veteran's records and also noted that the Veteran did not have evidence of mental health treatment between September 2006 and April 2008.  The VA examiner noted that the Veteran had been married 19 years to his wife, though he described this relationship as going downhill.  The Veteran complained of bad dreams and depression.  The Veteran reported that he does not get along with three of his four children but does have a positive relationship with his step-son, grandson, and sister-in-law's children.  The Veteran stated that he gets along pretty well with other people and he has a very close friend he gets along with well.  The Veteran expressed suicidal and homicidal ideations but denied trying to hurt himself or others.  

The VA November 2008 examiner noted that financial issues have been causing strain on the relationship between the Veteran and his wife and that he has been more isolative.  The Veteran appeared clean and neatly groomed, his speech was coherent, his attitude was cooperative, his affect was constricted, his attention was somewhat impaired, his orientation was intact, his thought process and content were unremarkable, he had persecutory delusions, and he understood the outcome of his behavior.  The Veteran reported nightmares and visual hallucinations, but did not show inappropriate behavior.  The Veteran reported obsessive behavior in that he described himself as a perfectionist.  He also reported panic attacks every month or two.  The Veteran denied suicidal or homicidal thoughts, showed fair impulse control, and denied episodes of violence.  The VA examiner noted that although the Veteran reported worsening of his relationship with his wife, family, and friends, the records indicate that the Veteran expressed to his mental health care providers that things seem to be ok.  The Veteran told the VA examiner that he was having some memory problems but the VA examiner noted there were no indications of cognitive decline aside from problems with serial 7's. 

The Veteran reported his unemployment was due to a back injury, but then stated that he could not get along with is bosses because they thought he might get violent.  The VA examiner opined that the Veteran's PTSD does not result in total occupational and social impairment but does result in deficiencies in family relations and mood.  The VA examiner opined that the Veteran's PTSD does not affect his functioning in judgement, thinking, or work.  The examiner noted that the record and the Veteran's statements indicated that was able to maintain a job while controlling his PTSD symptoms and lost his job due to other medical conditions.  

In a depression screening from treatment in December 2008, the Veteran denied thoughts of self-harm.  In a February 2009 treatment note, the Veteran's nurse practitioner noted that the Veteran reported being close to his children and his wife and that the Veteran appeared calm, pleasant, well nourished, without anxious mood, and dressed appropriately.  The nurse practitioner noted the Veteran's affect was congruent and restricted, he denied suicidal or homicidal ideations, he showed no evidence of psychosis, his judgement was intact, his insight was good, and he last experienced suicidal ideations four weeks prior.  Other treatment notes from February 2009 reflect that the Veteran was calm, alert, dressed appropriately, and nondelusional, while also denying suicidal and homicidal ideations, the presence of perceptual disturbances, or audio or visual hallucinations.  

The Veteran was also evaluated by an addiction therapist in February 2009 pursuant to admission to addiction therapy for alcohol and marijuana.  This therapist noted no inpatient treatment for psychological problems, one incidence of outpatient treatment, one arrest for shoplifting or vandalism, one arrest for a weapons offense, one charge of disorderly conduct, vagrancy, or public intoxication related to substance abuse, and multiple citations for driving while intoxicated.  The Veteran reported psychological problems two days in the past 30, serious depression, serious anxiety, hallucinations, trouble understanding or concentrating, trouble controlling violent behavior, and significant periods not getting along with family members but none in the past month.  The Veteran also reported being close to his children and that his wife was supportive.  

During this inpatient therapy the Veteran was noted to be congenial and socially interactive, demonstrating ongoing interest and attention to task.  In early March 2009, before completing his treatment, the Veteran requested early release to care for his disabled wife.  

Treatment notes from August 2009 indicate that the Veteran was upset with VA for reducing his compensation, was angry VA would not grant him 100 percent service connection, and entered addiction therapy because he thought it would result in an increased evaluation for his PTSD. The Veteran reported he enjoys weekends with his grandson, is proud of his garden, plays cards, and is emotionally ok aside from anxiety over money.  The psychologist treating the Veteran opined that the Veteran was alert, logical, and posed no safety issues.  The Veteran also exhibited appropriate hygiene and affect, logical thought process without psychotic content, and denied auditory or video hallucinations as well as suicidal and homicidal ideations at treatment in August 2009.  At another treatment in August 2009 the Veteran was accompanied by his daughter and he reported having a very close relationship with her.  He reported suicidal ideations for a long time and ongoing hallucinations.  

In January 2010, the Veteran returned for follow up treatment of his PTSD and was readily talkative, in an open, outgoing, pleasant, and relatively good humored fashion.  He reported his mood improved due to Zoloft and that he was enjoying time with his grandson.  The treating psychologist found him to be alert, logical, and pose no safety issues.  

The Veteran experienced deterioration in his mental state in April 2010.  The Veteran voluntarily admitted himself to psychiatric care after becoming upset with his son-in-law and considering shooting his son-in-law as well as himself.  The Veteran was cooperative but still angry and oriented upon admission.  There were no assaultive or homicidal ideations noted, no delusions, and no hallucinations noted by the treating nurse.  The Veteran denied a history of violent behavior and was pleasant.  A mental status examination the same day indicated that the Veteran's orientation and speech were normal, his mood was angry, his thought process was logical, his though process was appropriate, he did not appear to be responding to internal stimuli, and his insight and judgment were good.  The following day the Veteran was evaluated by a psychological trainee.  The Veteran was oriented, irritable, sarcastic, and fidgety, but denied suicidal and homicidal ideations and did not appear to be responding to internal stimuli.  

After his release, follow up treatment notes from April 2010 indicate that the Veteran reported doing well emotionally, he did not present safety issues, he was pleasant, alert, and cooperative, and there were no other issues.  Another April 2010 mental status examination reflected that the Veteran had fair hygiene and grooming, he maintained good eye contact, he was calm and cooperative, his speech was normal, his thought process was linear, he did not display delusional thinking, he had no obsessions or compulsions, his mood was better, he was alert and oriented, and his abstract thinking was intact, but his impulse control was limited.  

The Veteran returned for treatment of his physical disabilities in June 2010.  However, he did not receive treatment for his PTSD at this time.  He presented as calm and cooperative with clear and appropriate speech at this treatment.  The Veteran was treated for chest congestion and a productive cough in November 2010 and lung pain in January 2011.   

Based on this record, a 50 percent rating is appropriate.  The Veteran undeniably exhibited suicidal and homicidal ideations.  However, the Veteran does not have an inability to maintain relationships as he has been married for over 20 years, he maintains a good relationship with one daughter, and he reported that he enjoys spending time with his grandson.  This history is more consistent with difficulty maintaining relationships as contemplated by the 50 percent rating criteria, than an inability as contemplated by the 70 percent rating criteria.  The Veteran reported obsessional rituals at one encounter, but there is little other evidence of obsessional rituals.  His doctors and nurses did not note evidence of obsessional rituals or behavior during numerous encounters including inpatient treatment, and treatment notes from April 2009 indicate no obsessions or compulsions.  The Veteran complained of panic attacks, but these attacks are not nearly continuous as contemplated by the 70 percent rating criteria.  Indeed, he reported they occur every month or so, which is consistent with less than a 50 percent rating.  The Veteran's incident in April 2010 that required inpatient treatment was manifested by suicidal and homicidal ideations.  However, he exhibited enough impulse control to not engage in violence and, more importantly, this was not an unprovoked incident, which is noted by the 70 percent rating criteria, as he suspected his son-in-law of emotionally abusing his daughter.  Further, even at this deterioration the Veteran was cooperative, pleasant, his thought processes were logical and appropriate, he denied current suicidal or homicidal ideations, he denied delusions or hallucinations, and he did not appear to be responding to internal stimuli.  The Veteran has displayed appropriate hygiene and grooming in November 2008, August 2009, and April 2010.  He did not exhibit spatial disorientation at any point.  The Veteran showed no psychotic thought processes in October 2008 or August 2009 treatment, he was cooperative in October 2008, November 2008, April 2010, and June 2010, he was pleasant at treatment in February 2009, January 2010, and April 2010, and he was logical in August 2009, January 2010, and April 2010.  

While the Veteran did complain of persecutory delusions at the November 2008 exam, the Veteran's subsequent treatment records from February 2009 and April 2010 do not indicate the presence of delusions.  Even after the Veteran's PTSD became more severe, the VA examiner in January 2012 did not find persistent delusions.  As for the Veteran's reports of hallucinations at the November 2008 examination, he denied hallucinations in February 2009, August 2009, and April 2010.  In April 2008, before the period of the Veteran's claim, the Veteran denied audio or video hallucinations.  Even after the Veteran's PTSD became more severe, the VA examiner in January 2012 did not find hallucinations.  Further, the November 2008 VA examiner noted two other instances of the Veteran exaggerating his symptoms or endorsing symptoms inconsistent with the examination results.  Thus, the Veteran's reporting of delusions and hallucinations at November 2008 examination, which came soon after the Veteran filed his claim for an increased rating for PTSD, is less persuasive than the remaining records which are inconsistent with persistent delusions or hallucinations.  Lastly, the November 2008 VA examiner concluded that the Veteran's PTSD did not result in total occupational and social impairment and opined that it created deficiencies in two of the five main areas of functioning, not most areas of functioning as contemplated by the 70 percent rating criteria.

Certainly, the presence of suicidal and homicidal ideations throughout the period covered by the Veteran's claim cannot be ignored.  But the Veteran's other symptoms do not rise to the severity contemplated by the 70 percent rating criteria and are consistent with the severity contemplated by the 50 percent rating criteria or lower.  The continuous presence of one symptom of the 70 percent rating is not sufficient to consider the evidence in equipoise when the other continuously present symptoms point to a 50 percent rating.  Thus, Veteran's overall disability picture is one consistent with a 50 percent rating before October 11, 2011.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable. 38 U.S.C.A. § 5107(b).

Extraschedular Rating

The Board has also considered whether the Veteran's claim should be referred for an extraschedular rating. See 38 C.F.R. § 3.321(b)(2014); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1).

In this case, the Board finds that referral for extraschedular consideration is not warranted.  As shown in the above discussion, the limitations from the Veteran's service-connected PTSD are contemplated and reasonably described by the rating criteria discussed above.  The Veteran does not have symptoms associated with this disability that have been left uncompensated or unaccounted for by the assignment of a schedular rating.  See Thun, 22 Vet. App. at 115.  Accordingly, a comparison of the Veteran's symptoms and functional impairment with the schedular criteria does not show that the Veteran's disability presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b).

Further, and according to Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

The Board finds that the available schedular evaluations are adequate to rate the disability.  In the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Therefore, referral for extraschedular consideration is not warranted.





II.  TDIU

The Veteran asserts that he is unemployable as a result of his service-connected disabilities prior to October 12, 2011.  He maintains that his service-connected PTSD makes it impossible for him to obtain or maintain gainful employment.  

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).
In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

The Veteran is service-connected for PTSD, rated at 50 percent prior to October 12, 2011.  His combined schedular rating does not exceed 50 percent during the period prior to October 2011, and therefore he does not meet the schedular criteria for a TDIU.

When a veteran does not meet the threshold minimum percentage standards set forth in 38 C.F.R. § 4.16(a) , he still may be entitled to a TDIU on an extra-schedular basis, provided he is unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities.  38 C.F.R. § 4.16(b); see also 38 C.F.R. § 3.321(b)(1) and Fanning v. Brown, 4 Vet. App. 225 (1993). 

Remaining for resolution is the question of whether there is probative evidence of his unemployability on account of his service-connected disabilities.  See Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993) (indicating VA must assess whether there are circumstances, apart from any non-service-connected conditions and advancing age, which would justify a TDIU).   The Board is precluded from assigning a TDIU rating on an extraschedular basis in the first instance.  Instead, the Board must refer any claim that meets the criteria for referral for consideration of entitlement to TDIU on an extraschedular basis to the Director, Compensation Service.  Bowling v. Principi, 15 Vet. App. 1 (2001).

The Veteran has been granted disability benefits by SSA.  But according to the Veteran's statement in September 2003 and December 2003, the primary diagnosis attached to the Veteran's inability to maintain gainful employment is low back disability.  The Veteran applied for an increased rating for PTSD in August 2008.  The Veteran told a VA examiner in November 2008 that he was disabled and could not work due to a back injury, though he did mention that he could not get along with his bosses and they were afraid he might get violent.  The VA examiner noted that the Veteran was able to maintain a job and control his PTSD symptoms while working.  This VA examiner concluded in November 2008 that the Veteran was not totally socially and occupationally impaired, that his functioning at work was not impaired, and that there were no periods of reduced reliability and productivity due to PTSD symptoms.  The January 2012 VA examiner did conclude that the Veteran was totally socially and occupationally impaired and could no longer maintain employment.  As such, there is little medical evidence suggesting that the reason the Veteran could not maintain employment prior to October 2011 was symptoms of his service-connected PTSD.  

The Veteran has past work as a railroad construction worker according to the November 2008 VA examiner.  Treatment notes from February 2009 indicate that the Veteran has twelve years of education and twelve months of technical training. 

The Veteran's service connected disability does not present such an exceptional picture of interference with his ability to secure work as to warrant extraschedular consideration prior to October 2011.  The November 2008 examiner opined that the Veteran did not experience functional impairment with his ability to work due to his PTSD symptoms.  Prior to October 2011, the Veteran was generally cooperative, oriented, and logical.  While the Veteran's PTSD symptoms certainly would have affected his ability to perform certain jobs, it cannot be said that such symptoms would have precluded the Veteran from all gainful employment prior to October 2011.  

Although the Veteran contends that his service-connected PTSD prevents him from obtaining or retaining substantially gainful employment, the Board finds that the weight of the evidence of record does not demonstrate that the functional effects of his service-connected disorder, in light of his education, employment history and the medical evidence of record, and without consideration of his age and nonservice-connected disorders, prevent him securing or following substantially gainful employment.  Thus, the Board finds that referral for extraschedular consideration is not warranted. 

In summary, the Veteran's disability evaluation of 50 percent during the period prior to October 12, 2011 is insufficient to consider TDIU on a schedular basis, and the most probative evidence weighs against concluding that the Veteran was precluded from securing or following a substantially gainful occupation so as to warrant referral for extraschedular consideration.  In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the claim, the doctrine is not for application.  Gilbert, 1 Vet. App. at 56.








ORDER

Entitlement to a rating in excess of 50 percent for the period of the Veteran's claim prior to October 12, 2011 is denied.

Entitlement to a TDIU prior to October 12, 2011 is denied. 


REMAND

The Veteran seeks a rating in excess of 70 percent for the service-connected PTSD from October 12, 2011 to the present.  In the August 2015 remand, the Court identified the Board's failure to assess the severity, frequency, and duration of the Veteran's symptoms as a reason for remand. 

The Veteran underwent a VA examination in January 2012.  However, in light of the Court's findings, the Board is concerned that the report of this examination does not provide a full picture as to the severity of his disability for the period at issue.  For this reason, and as this evidence in almost three years old, the RO should obtain updated treatment records that reflect the Veteran's current disability picture.  

Accordingly, the case is REMANDED for the following action:

1.   Obtain and associate with the claims file all VA medical records pertaining to the Veteran not currently of record, dated from July 2013 onwards.  

2.   With appropriate authorization from the Veteran, obtain and associate with the electronic record all pertinent private treatment records identified by the Veteran that have not already been obtained.  

3.   After obtaining any outstanding records, to the extent possible, schedule the Veteran for a VA examination to determine the current nature of the Veteran's PTSD.  The entire claims file must be reviewed by the examiner in conjunction with the examination.  The examiner should indicate on the examination report that the claims folder was reviewed before the examination took place.

In the report of the examination, the examiner should:

(a) identify the symptoms (and associated impairment of function) that the Veteran currently manifests that are attributable to his PTSD, and provide a detailed description of such symptoms, to include the frequency, severity, and duration with which the Veteran experiences such symptoms; and

(b) list all symptoms as well as the levels of social and occupational impairment experienced by the Veteran that are attributable to PTSD.

The examiner must provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must explain why this is so and note what, if any, additional evidence would permit an opinion to be made.  

4.   After undertaking any other development deemed to be warranted, the AOJ should then re-adjudicate the claim of entitlement to a disability rating in excess of 70 percent from October 12, 2011 to the present for the service connected PTSD.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


